


110 HR 2103 IH: Pension Benefit Guaranty Corporation

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2103
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. George Miller of
			 California (for himself, Mr.
			 Kildee, Mr. Allen,
			 Mrs. Tauscher,
			 Mr. Hastings of Florida,
			 Mr. Sarbanes,
			 Ms. Shea-Porter,
			 Mr. Kucinich,
			 Mr. Bishop of New York,
			 Mr. Loebsack,
			 Mr. Price of North Carolina,
			 Ms. Schakowsky, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title IV of the Employee Retirement Income
		  Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in
		  the case of airline pilots who are required by regulation to retire at age 60,
		  to compute the actuarial value of monthly benefits in the form of a life
		  annuity commencing at age 60.
	
	
		1.Short titleThis Act may be cited as the
			 Pension Benefit Guaranty Corporation
			 Pilots Equitable Treatment Act.
		2.Age requirement
			 for employees
			(a)Single-Employer
			 plan benefits guaranteedSection 4022(b)(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1322(b)(3)) is amended, in the flush matter
			 following subparagraph (B), by adding at the end the following: If, at
			 the time of termination of a plan under this title, regulations prescribed by
			 the Federal Aviation Administration require an individual to separate from
			 service as a commercial airline pilot after attaining a specified age which is
			 less than age 65, the first sentence of this paragraph shall be applied to an
			 individual who is a participant in the plan by reason of such service by
			 substituting such age for age 65..
			(b)Aggregate limit
			 on benefits guaranteedSection 4022B(a) of such Act (29 U.S.C.
			 1322b(a)) is amended by adding at the end the following: If, as of such
			 date, regulations prescribed by the Federal Aviation Administration require an
			 individual to separate from service as a commercial airline pilot after
			 attaining a specified age which is less than age 65, this subsection shall be
			 applied to an individual who is a participant in any such plan by reason of
			 such service by substituting such age for age 65..
			3.Effective
			 dateThe amendments made by
			 this Act shall apply to benefits payable on or after the date of the enactment
			 of this Act.
		
